        Case 19-17452-elf            Doc 17 Filed 12/29/19 Entered 12/30/19 00:38:54                               Desc Imaged
                                           Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-17452-elf
Wayne Robert Stamp                                                                                         Chapter 7
Stacy McGarr Stamp
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: DonnaR                       Page 1 of 1                          Date Rcvd: Dec 27, 2019
                                      Form ID: pdf900                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 29, 2019.
db/jdb         +Wayne Robert Stamp,   Stacy McGarr Stamp,   202 Paper Mill Circle,
                 Lincoln University, PA 19352-9436

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 27, 2019 at the address(es) listed below:
              CHRISTINE C. SHUBERT    christine.shubert@comcast.net, J100@ecfcbis.com
              JEFFREY P. BRYMAN    on behalf of Joint Debtor Stacy McGarr Stamp jpb@bfmllaw.com
              JEFFREY P. BRYMAN    on behalf of Debtor Wayne Robert Stamp jpb@bfmllaw.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                             TOTAL: 4
Case 19-17452-elf     Doc 17 Filed 12/29/19 Entered 12/30/19 00:38:54                  Desc Imaged
                            Certificate of Notice Page 2 of 2


                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:         WAYNE ROBERT STAMP                    :      Chapter 7
                  STACY MCGARR STAMP,                   :
                                                        :
                                 Debtors                :      Bky. No. 19-17452 ELF

                                             ORDER

          AND NOW, this case having been commenced on November 4, 2019,

          AND, the Debtor having made an initial request for an extension of time to file the
   schedules, statements and other required documents having been previously requested and
   granted,

          AND, the Debtor’s initial request having been granted by the court,

          AND, the Debtor having failed to file the required documents within the extended period,

         AND, the Debtor having filed a Motion for Second Extension of Time to File
   Schedules, Statements and Other Required Documents (“the Motion”),

          AND, the Debtor having failed to set forth a factual basis in the Motion justifying the
   granting of a further extension of time,


          It is hereby ORDERED that:

   1. The Motion is DENIED.

   2. If all of the required documents are not filed on or before January 2, 2020, this case
      may be DISMISSED without further notice.




   Date: December 27, 2019
                                         ERIC L. FRANK
                                         U.S. BANKRUPTCY JUDGE
